Mr. Chief Justice Brantly:
I concur in the result reached
by my associates, because I think that, under the facts disclosed by the record, the ordinance was enacted in the first instance as a revenue measure, and for that reason void under the decision in Johnson v. City of Great Falls, 38 Mont. 369, 16 Ann. Cas. 974, 99 Pac. 1059. The purpose of its enactment is made *13clear by tbe fact that, though the city council has enacted other ordinances providing for police supervision of many, if not all, the occupations pursued by the residents of the city, the funds provided by it have never been expended in any measure in enforcing them. Approximately an amount equal to two-fifths of the entire revenue of the city is derived from its imposition. All of this has been and is being expended for general purposes without the least regard to the health or safety of the inhabitants. If it was enacted as a part of the police regulations of the city, the fact that the other ordinances have not been enforced is no reason why the plaintiff should have relief in this proceeding. The course for him to pursue would manifestly be to invoke the proper process to compel the city authorities to perform their duty.